Exhibit 2.1 ACQUISITION AND SHARE EXCHANGE AGREEMENT BY AND AMONG CORPORATE RESOURCE SERVICES, INC., TS STAFFING SERVICES, INC., AND ROBERT CASSERA Dated as of November 21, 2011 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 Definitions 1 ARTICLE II. THE ACQUISITION 7 Acquisition 7 Effective Time of the Acquisition 7 Closing 7 Directors and Officers of the Company 7 ARTICLE III. EXCHANGE OF SHARES; ASSUMPTION OF CERTAIN LIABILITIES; RIGHTS IN CERTAIN ASSETS 8 Exchange of Shares 8 Delivery of Initial Acquisition Consideration 8 Purchase Price Adjustment 9 Assumption of Certain Liabilities 10 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF CASSERA AND THE COMPANY 10 Organization and Standing of Company 10 Authorization; Enforceability 11 Ownership; Subsidiaries 11 Noncontravention of Contemplated Transactions; Consents and Government Approvals 12 Financial Information; Books and Records 12 Undisclosed Liabilities and Obligations 13 No Changes 13 Title to Properties 14 Real Estate 14 i Environmental 14 Contracts and Commitments 15 Patents, Trademarks, Copyrights and Domains 15 Pending Litigation, Proceedings or Investigations 15 Absence of Restrictions; Compliance with Laws; Permits 15 No Brokers 16 Customers 16 Tax Matters 16 Employee Matters 16 Employee Benefit Plans 17 Insurance 18 Related Party Transactions 18 Bank Accounts 18 Privacy and Security 18 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PURCHASER 18 Organization and Standing of Purchaser 19 Authorization 19 Noncontravention of Contemplated Transactions; Consents and Government Approvals 19 Litigation 19 Authorized Shares 19 ARTICLE VI. COVENANTS 19 Public Announcements 19 Consents 20 Conduct of Business 20 Employee Benefits 21 ii Directors’ and Officers’ Insurance and Indemnification 21 Tax Matters. 22 Further Assurances 22 Plan of Reorganization 23 Further Actions 23 Tax Refunds 23 ARTICLE VII. CLOSING DELIVERIES AND CONDITIONS 23 Seller Conditions to Closing 23 Purchaser Conditions to Closing 24 ARTICLE VIII. INDEMNIFICATION 25 Seller’s Indemnification 25 Purchaser’s Indemnification 26 Procedure 26 Defense by Indemnified Party 27 Defense by Indemnifying Party 27 Non-Third-Party Claims 28 Payments 28 Limitations on Recoverable Losses 28 No Contribution 29 Purchase Price Adjustment 29 Holdback Shares 29 ARTICLE IX. TERMINATION 29 Termination of Agreement 29 Procedure Upon Termination 30 Effect of Termination 30 iii ARTICLE X. GENERAL 30 Usage 30 Survival 31 Costs and Expenses 31 Governing Law 31 Consent to Jurisdiction 31 Successors and Assigns 32 Notices 32 Severability 33 Representation by Counsel; No Inferences 33 Divisions and Headings 33 No Third-party Beneficiaries 33 Amendment and Waiver 34 Knowledge 34 Schedules 34 Counterparts 34 Entire Agreement 35 iv ACQUISITION AND SHARE EXCHANGE AGREEMENT THIS ACQUISITION AND SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of November 21, 2011, is made by andamong CORPORATE RESOURCE SERVICES, INC., a Delaware corporation (“Purchaser”), TS STAFFING SERVICES, INC., a Texas corporation (the “Company”), and ROBERT CASSERA, the sole stockholder of Company (“Seller”). WITNESSETH: WHEREAS, a special committee of the Board of Directors of Purchaser has (a) determined that the acquisition of Company provided for herein, in which Purchaser will acquire all issued and outstanding capital stock of Company (the “Acquisition”), is fair to and in the best interests of Purchaser, (b) approved this Agreement and the transactions contemplated hereby; and (c) recommended that the full Board of Directors of Purchaser approve and adopt this Agreement, on the terms set forth herein; WHEREAS, the Board of Directors of Purchaser has approved this Agreement and deems it advisable and in the best interests of its stockholders to consummate the Acquisition by acquiring all issued and outstanding capital stock of Company in exchange for newly issued shares of Purchaser’s common stock, par value $0.0001 per share (“Purchaser Stock”), on the terms set forth herein; WHEREAS, the Board of Directors of Company has approved this Agreement and deems it advisable and in the best interests of its stockholder to consummate the Acquisition, on the terms set forth herein; WHEREAS, Seller, in his capacity as the sole stockholder of Company has approved this Agreement and the terms of the Acquisition set forth herein; WHEREAS, it is the intention of the parties to this Agreement that the Acquisition provided for herein be treated as a “reorganization” under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, in consideration of the foregoing, the representations, warranties and covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I. DEFINITIONS 1.1Definitions.When used in this Agreement, the following terms shall have the meanings assigned to them in this Section 1.1. “Acquisition Consideration” has the meaning set forth in Section 3.1(a). “Adverse Claims” means any Liabilities, Liens, rights of others and any other burdens and restrictions whatsoever. “Affiliate” means, as to the person in question, any person and/or entity which controls, is controlled by, or under common control with a Person (within the meaning of the Securities Act). “Agreement” has the meaning set forth in the Preamble to this Agreement. “Acquisition” has the meaning set forth in the Recitals to this Agreement. “Benefit Plan” has the meaning set forth in Section 4.19(a). “Books and Records” means all records, documents, lists, electronic records (including all point of sale data systems), and files, relating to or involving the Business or Company, including, but not limited to, organizational documents, stock ledgers, price lists, lists of accounts, customers (including contact information and loan and payment history), suppliers and personnel, all product, business and marketing plans and data, historical sales data and all books, ledgers, files and business records (including all financial records and books of account) of or relating to the Business or Company in any of the foregoing cases, whether in electronic form or otherwise. “Business” means Company’s business of owning and operating a business that provides temporary employment services and related support services. “Business Day” means a day other than a Saturday, Sunday or other day on which banks located in New York City are authorized or required by law to close. “Cap” has the meaning set forth in Section 8.8. “Capital Stock” has the meaning set forth in Section 4.3(a). “Certificates” has the meaning set forth in Section 3.2. “Claim Notice” has the meaning set forth in Section 8.3. “Closing” has the meaning set forth in Section 2.3. “Closing Date” has the meaning set forth in Section 2.3. “Closing Net Working Capital” has the meaning set forth in Section 3.3(a). “COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. “Code” has the meaning set forth in the Recitals to this Agreement. “Company” has the meaning set forth in the Preamble to this Agreement. 2 “Company Indemnitees” has the meaning set forth in Section 8.2. “Company Material Adverse Effect” means any change, effect or event that is or would be reasonably expected to (a) be materially adverse to the business, assets, results of operations, financial condition or prospects of Company, or (b) materially impair or delay the ability of Company to perform its obligations under this Agreement or to consummate the Acquisition or the transactions contemplated hereby, other than, in each case, any change, effect or event that results from or relates to (i) any change affecting general national, international or regional political, economic, financial or capital market conditions; (ii) any change relating to Company’s industry, so long as such change does not disproportionately affect Company or its business; (iii) any breach by Purchaser or Company of any provision of this Agreement; (iv) any condition described in Company’s disclosure schedule; and (v) any action taken by Company or any of its Affiliates at the written request of Purchaser or Company. “Company Stock” has the meaning set forth in Section 2.1. “Consent” means any consent or approval from any person or entity other than governmental or regulatory approval. “Continuing Employee” has the meaning set forth in Section 6.4(b). “Contracts” means, with respect to Company, all agreements, leases, contracts, purchase orders and other commitments or arrangements of any kind, whether written or oral, affecting or relating to the Business of Company. “Copyrights” means all rights of Company to all copyrights and copyrightable works and any other works of authorship, whether statutory or common law, registered or unregistered, together with all registrations, applications and renewals for any of the foregoing, and all moral rights thereto under the laws of any jurisdiction, used in or incidental to the conduct of Company’s Business, including those set forth on Schedule 4.12. “Current Financial Statements” means the unaudited balance sheet of the Company as of September 30, 2011, and the related unaudited statement of income, stockholder’s equity and cash flow for the three month period ended September 30, 2011. “Customer Contracts” has the meaning set forth in Section 4.4(a). “Dispute Period” means the period ending thirty (30) calendar days following the receipt of a Claim Notice or an Indemnity Notice from an Indemnified Party. “Effective Time” has the meaning set forth in Section 2.2. “Employee Agreements” has the meaning set forth in Section 4.18(b). 3 “Employee Benefit Plans” means, with respect to Company, (a) all employee benefit plans, as defined in Section 3(3) of ERISA, and (b) all other deferred compensation, pension, profit sharing, stock option, stock purchase, savings, group insurance or retirement plan, and all vacation pay, severance pay, incentive compensation, consulting, bonus, medical and otheremployee benefit or fringe benefit plans or arrangements, maintained by Company, any ERISA Affiliate of Company, and/or any contract provider to Company (collectively, the “Plan Sponsors”) for the benefit of all individuals who are or have been employed by, or who currently perform or have performed services for, Company, whether directly or pursuant to any contractual relationship, within the previous six plan years or with respect to which contributions are or were (within such six year period) made or required to be made by the Plan Sponsors or with respect to which the Plan Sponsors have any liability. “Employees” means all of the employees of Company as of the Closing Date. “ERISA” means the Employment Retirement Income Security Act of 1974 and the rules and regulations promulgated thereunder, as amended. “ERISA Affiliate” has the meaning set forth in Section 4.19(a). “Exchange Act” means the Securities and Exchange Act of 1934, as amended. “Financial Information” has the meaning set forth in Section 4.5. “Fundamental Representations” means those representations and warranties of Seller, Company, Purchaser and/or Company, as applicable, set forth in Sections 4.1, 4.2, 4.3, 4.4, 5.1, 5.2 and 5.3. “GAAP” means United States generally accepted accounting principles and practices as in effect from time to time. “Governmental Entity” means any government or any agency, bureau, board, directorate, commission, court, department, official, political subdivision, tribunal or other instrumentality of federal, state or local government, with jurisdiction over the Business of Company. “Holdback Shares” has the meaning set forth in Section 3.1(a). “Indebtedness” means (a) all obligations (including the principal amount thereof or, if applicable, the accreted amount thereof and the amount of accrued and unpaid interest thereon) of Company, whether or not represented by bonds, debentures, notes or other securities (whether or not convertible into any other security), for the repayment of money borrowed, whether owing to banks, financial institutions, on equipment leases or otherwise; (b) all deferred indebtedness of Company for the payment for the purchase price of property or assets purchased (other than current accounts payable incurred in the ordinary course of business); (c) all obligations of Company to pay rent or other payment amounts under a lease which is required to be classified as a capital lease or a liability on the face of a balance sheet prepared in accordance with GAAP; (d) all outstanding reimbursement obligations of Company with respect to letters of credit, bankers’ acceptances or similar facilities issued for the account of Company; (e) all obligations of Company under any interest rate swap agreement, forward rate agreement, interest rate cap or collar agreement or other financial agreement or arrangement entered into for the purpose of limiting or managing interest rate risks; (f) all obligations secured by any Lien existing on property owned by Company, whether or not indebtedness secured thereby will have been assumed; (g) all guaranties, endorsements, assumptions and other contingent obligations of Company in respect of, or to purchase or to otherwise acquire Indebtedness of others; (h) all premiums, penalties, fees, expenses, breakage costs and change of control payments required to be paid or offered in respect of any of the foregoing on prepayment (regardless if any of such are actually paid), as a result of the consummation of the Transactions or in connection with any lender Consent; and (i) all obligations of Company, whether interest bearing or otherwise, owed to any security holder or any security holder’s Affiliates. 4 “Indemnified Officers and Directors” has the meaning set forth in Section 6.5(b). “Indemnified Party” has the meaning set forth in Section 8.3. “Indemnifying Party” has the meaning set forth in Section 8.3. “Indemnity Notice” means written notification pursuant to Section 8.6 of a claim not involving a Third-Party Claim as to which indemnity pursuant to Article VIII is sought by an Indemnified Party, specifying the nature and basis for the Indemnified Party’s claim against the Indemnifying Party under Article VIII, together with the amount or, if then not reasonably ascertainable, the estimated amount, determined in good faith, of the Indemnified Party’s Losses in respect of such claim. “Initial Consideration” has the meaning set forth in Section 3.1(a). “Leased Real Property” has the meaning set forth in Section 4.9(a). “Legal Proceeding” has the meaning set forth in Schedule 4.13. “Liabilities” means all obligations and liabilities of any kind or nature, whether fixed or unfixed, known or unknown, asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured or unsecured. “Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, equitable interest, right-of-way, easement, encroachment, security interest, preemptive right, right of first refusal or similar restriction or right, option, judgment, title defect or encumbrance of any kind. “Location” or “Locations” means the locations set forth on Schedule 4.3(d), where Business is located and operated from. “Loss” or “Losses” has the meaning set forth in Section 8.1. “Net Working Capital” has the meaning set forth in Section 3.3(a). “Net Working Capital Benchmark” has the meaning set forth in Section 3.3(a). “Order” means any order, writ, injunction, judgment, decree or other determination of any court or arbitrator or any governmental or regulatory authority, whether preliminary or final. 5 “Permitted Liens” means (a) any Lien described on Schedule 4.8; (b) any Lien imposed by law for Taxes, assessments or governmental changes that are not yet due and payable or that are being contested in good faith by appropriate proceedings if an adequate reserve for such Liens shall have been made therefor in the Current Financial Statements; or (c) any carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other like Lien imposed by law, arising in the ordinary course of business and securing obligations that are not overdue or are being contested in good faith by appropriate proceedings if an adequate reserve for such Liens shall have been made therefor in the Current Financial Statements. “Permits and Licenses” means, with respect to Company, all governmental or regulatory franchises, permits, licenses, submissions and approvals necessary for the lawful operation of Company’s Business and Locations. “Person” means any association, corporation, limited liability company, individual, partnership, limited liability partnership, firm, trust or any other entity or organization, including a Governmental Entity. “Personal Information” has the meaning set forth in Section 4.23. “Privacy Laws” has the meaning set forth in Section 4.23. “Purchaser” has the meaning set forth in the Preamble to this Agreement. “Purchaser Indemnitees” has the meaning set forth in Section 8.1. “Purchaser Stock” has the meaning set forth in the Recitals to this Agreement. “Regulatory Approval” means any consent, approval, authorization, filing, registration or qualification with any governmental or regulatory authority. “Requirement of Law” means any federal, state or local laws, statutes, ordinances, rules, regulations or governmental or regulatory pronouncements having the effect of law, including all such laws, statutes, ordinances, rules and regulations related to the operation of the Business. “Securities Act” means the Securities Act of 1933, as amended. “Seller” has the meaning set forth in the Preamble to this Agreement. “Software” means all computers, computer software, and other hardware or software owned or licensed by Company including data, databases and documentation, Internet websites and the content thereof, including those set forth on Schedule 4.12. “Specified Litigation” has the meaning set forth in Section 3.4. “Tax” or “Taxes” means all taxes including income, gross receipts, franchise, payroll, employment, social security, unemployment, sales, use and other taxes and penalties and interest with respect thereto. “Tax Representation Indemnity Cap” has the meaning set forth in Section 8.8. 6 “Tax Returns” means any federal, state and local return, report and other submissions required to be filed in connection with the calculation of any Taxes. “Third-Party Claim” has the meaning set forth in Section 8.3. “Trademarks” means all rights of Company to all trademarks, service marks, trade names, trade dress, fictitious names, internet domain names, uniform resource locators (URLs), and any other names and locators used in or incidental to the conduct of Company’s Business, including those listed on Schedule 4.12, and any related names and derivations thereof, and the interest, whether owned or licensed and whether registered or unregistered and whether or not currently in use, together with all registrations, applications and renewals for any of the foregoing, including those set forth on Schedule 4.12 (which shall include the dates of first use). “Transaction Documents” shall mean this Agreement and all other agreements, certificates, instruments and documents that are executed and delivered by Seller, Company, Purchaser or Company to effectuate the transactions contemplated by this Agreement. “Transactions” means the transactions contemplated by this Agreement. “Unexpired Leases” means all leasehold interests of Company in the unexpired leases of real property relating to the Locations. ARTICLE II.
